Citation Nr: 1800206	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-47 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for peripheral vestibular disorder, including probable viral labyrinthitis versus paroxysmal positional vertigo.

3.  Entitlement to an increased (compensable) disability rating for service-connected seborrheic dermatitis and acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from July 1977 to June 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The reopened issue of service connection for a peripheral vestibular disorder, including probable viral labyrinthitis versus paroxysmal positional vertigo, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the June 1999 rating decision, the RO denied service connection for bilateral ear hearing loss on the basis that audiometric findings denoted normal range of hearing acuity for VA compensation purposes and did not meet the criteria for a grant of service connection for defective hearing.  

2.  Evidence received since the June 1999 rating decision relates to the previously unestablished fact of a current right ear sensorineural hearing loss disability as defined by VA regulatory criteria.

3.  Evidence received since the June 1999 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of no left ear hearing loss disability as defined by VA regulatory criteria.

4.  In the June 1999 rating decision, the RO denied service connection for probable viral labyrinthitis versus benign paroxysmal positional vertigo (claimed as dizziness) on the basis that, although there was a record of treatment in service for probable viral labyrinthitis versus benign paroxysmal positional vertigo, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.  

5.  Evidence received since the June 1999 rating decision relates to the previously unestablished fact of a current diagnosis of a peripheral vestibular disorder that may be related to service.

6.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

7.  Chronic symptoms of right ear sensorineural hearing loss were manifested during service.

8.  Right ear sensorineural hearing loss symptoms were continuous since service.

9.  The Veteran currently has a right ear sensorineural hearing loss disability for VA disability compensation purposes.

10.  Throughout the rating period from July 25, 2008, the service-connected skin disability covered less than five percent of the entire body or less than five percent of exposed areas affected, and required no more than topical therapy.   



CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for bilateral hearing loss and a peripheral vestibular disorder, including probable labyrinthitis versus benign paroxysmal positional vertigo, is final.  38 U.S.C. § 7105 (c) (2012); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for right ear sensorineural hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received to reopen service connection for left ear hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen service connection for a peripheral vestibular disorder, including probable labyrnthitis versus benign paroxysmal positional vertigo.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear sensorineural hearing loss are met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

6.  The criteria for an increased (compensable) disability rating for seborrheic dermatitis and acne vulgaris are not met or approximated for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7828-7806 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the September 2008 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The September 2008 notice letter satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA skin examination in May 2009 and a VA audiology examination in September 2012.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  
38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Service Connection for Hearing Loss and Vestibular Disorder Analysis

In the June 1999 rating decision, the RO denied service connection for bilateral hearing loss on the basis that audiometric findings denoted normal range of hearing acuity for VA compensation purposes and did not meet the criteria for a grant of service connection for defective hearing.  The RO also denied service connection for probable viral labyrinthitis versus benign paroxysmal positional vertigo (claimed as dizziness) on the basis that, although there was a record of treatment in service for probable viral labyrinthitis versus benign paroxysmal positional vertigo, no permanent residual or chronic disability subject to service connection was shown by service medical records or demonstrated by evidence following service.  In June 1999, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the June 1999 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the June 1999 rating decision became final.  
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

Right Ear Hearing Loss

After reviewing the evidence received since the June 1999 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for right ear sensorineural hearing loss.  The September 2012 VA examination report includes a diagnosis of moderate to severe high frequency sensorineural hearing loss in the right ear.  At the September 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
55

Because the regulatory criteria at 38 C.F.R. § 3.385, in pertinent part, defines a hearing loss disability as one when the auditory threshold in any of the frequencies at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, and the September 2012 VA examination auditory thresholds at each of the 3000 Hz and 4000 Hz frequencies are greater than 40, the evidence now shows a right ear hearing loss disability as defined by VA regulatory criteria at 38 C.F.R. § 3.385.     

The September 2012 VA examination report is new to the record, addresses the ground of the prior denial, is presumed credible for the limited purpose of reopening the claim, so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for right ear hearing loss.  See 38 C.F.R. § 3.156(a). 

Left Ear Hearing Loss

After reviewing the evidence received since the June 1999 rating decision, the Board finds that the evidence does not qualify as new and material evidence to reopen service connection for left ear sensorineural hearing loss.  The additional evidence associated with the record since the June 1999 rating decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact of current hearing loss disability to raise a reasonable possibility of substantiating the claim.  The additional evidence, which includes the September 2012 VA examination report, shows that the Veteran does not have a left ear hearing loss disability as defined by VA regulatory criteria.  

The Veteran's restated assertion that he has a left ear hearing loss disability that is causally or etiologically related to service is not new or material evidence because he had previously asserted that he had a left ear hearing loss disability related to service; therefore, the evidence is duplicative and cumulative of evidence previously considered at the time of the June 1999 rating decision.  For these reasons, the Board finds that the additional evidence received since the June 1999 rating decision is not new and material evidence; therefore, service connection for left ear hearing loss cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Peripheral Vestibular Disorder

After reviewing the evidence received since the June 1999 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for a peripheral vestibular disorder.  Post-service treatment records from the Walter Reed Army Medical Center have been added to the record and show evaluation and treatment for symptoms of beginning in June 2010, at which time the Veteran complained of a sense of imbalance and reported a history of vertigo before retirement in the Navy and shakiness in the hands.  In October 2010, a medical provider diagnosed mild ataxia, likely cerebellar in origin with some gait and limb ataxia, and noted that the onset seemed to date back many years so was more likely to be a slowly progressive degenerative process rather than a more rapidly progressive deterioration.   

The post-service treatment records from June 2010 to October 2010 show a diagnosis and treatment for a peripheral vestibular disorder and suggest that the peripheral vestibular disorder may be related to service.  This evidence is new to the record and addresses the ground of the prior denial, so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a peripheral vestibular disorder.  See 38 C.F.R. § 3.156(a).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 
 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).


Service Connection Analysis for Right Ear Sensorineural Hearing Loss

The Veteran contends that the current right ear sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, had its onset during active service.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether chronic symptoms of right ear sensorineural hearing loss were manifested during service and right ear sensorineural hearing loss symptoms were continuous since service.  The service treatment records, which are complete, are absent of any report, complaint, or treatment for hearing problems during service.  A threshold shift was demonstrated in the right ear at the 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz frequencies, which reflected worsened hearing at the time of the April 1988 service audiogram when compared to audiometric findings from the earlier July 1983 service examination.  Also, an assessment of right ear high-frequency hearing loss that is not considered disabling was noted at the April 1987 service examination.  Approximately one year later in April 1988, the service medical examiner diagnosed mild to severe sloping high-frequency sensorineural hearing loss at the 4000 Hz frequency level.  

The post-service evidence shows a progressive worsening of the right ear sensorineural hearing loss since service so that it now meets the regulatory criteria for a hearing loss disability as defined by VA regulatory criteria.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence both for and against the question of whether "chronic" symptoms of right ear sensorineural hearing loss were manifested in service and "continuous" symptoms of right ear sensorineural hearing loss were manifested since service is at least in relative equipoise, so presumptive service connection is warranted for right ear sensorineural hearing loss under 38 U.S.C. § 1112 and 
38 C.F.R. § 3.303(b).  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Increased Rating Analysis for Acne and Seborrheic Dermatitis

For the entire rating period (from July 25, 2008), the service-connected skin disability has been rated at 0 percent under the criteria found at 38 C.F.R § 4.118, DC 7828-7806 for acne with residual dermatitis or eczema.  Under DC 7806, the rating code for dermatitis and eczema, a 0 percent rating is provided when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is provided when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is provided when more than 40 percent of the entire body is covered, or more than 
 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.  The disability may also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801 through 7805), depending upon the predominant disability.

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the criteria for a 10 percent rating under 
DC 7806 are met or more nearly approximated for any period.  At the May 2009 VA examination, the VA examiner noted that the skin disability was treated with a topical agent that was neither a corticosteroid nor an immunosuppressive, the exposed affected area on the body was less than five percent, and the total body affected was less than five percent.  Such symptoms and level of impairment are consistent with the schedular criteria 

for a noncompensable (0 percent) rating under DC 7806.  Treatment records relevant to the rating period contain no contradictory findings, and the evidence of record does not indicate a worsening of the skin disability since the May 2009 VA examination.  For these reasons, a compensable disability rating under DC 7806 for the skin disability is not warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321. Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and functional impairment caused by the Veteran's skin disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Throughout the rating period, the skin disability was treated with a topical agent that was neither a corticosteroid nor an immunosuppressive, the exposed affected area on the body was less than five percent, and the total body affected was less than five percent.  The schedular rating criteria under DC 7806 provide for a noncompensable rating for these symptoms and level of impairment.  There is no 

symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The noncompensable (0 percent) schedular rating fully contemplates all the symptoms and functional impairment related to the skin disability.

ORDER

New and material evidence having been received, the appeal to reopen service connection for right ear sensorineural hearing loss is granted.

New and material evidence not having been received, the appeal to reopen service connection for left ear hearing loss is denied.

New and material evidence having been received, the appeal to reopen service connection for a peripheral vestibular disorder, including probable viral labyrinthitis versus paroxysmal positional vertigo, is granted.  

Service connection for right ear sensorineural hearing loss is granted.

An increased (compensable) disability rating for service-connected seborrheic dermatitis and acne vulgaris is denied.  


REMAND

Service Connection for Peripheral Vestibular Disorder

For reasons explained above, the issue of service connection for a peripheral vestibular disorder, including probable viral labyrinthitis versus paroxysmal positional vertigo, is now reopened.  Because the RO did not previously reopen the appeal, and evidence of record is insufficient to decide the appeal on the merits, a remand for a VA examination with a medical opinion is warranted.  Also, it is unclear whether all relevant records from the Walter Reed Army Medical Center have been obtained so an attempt to obtain any outstanding treatment records from the facility should be made on remand.

Accordingly, the issue of service connection for a peripheral vestibular disorder, including probable viral labyrinthitis versus paroxysmal positional vertigo, is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any medical treatment received for a sense of imbalance or unsteadiness at the Walter Reed Army Medical Center or any other private facility during the period from October 2010 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule a VA examination for the claimed peripheral vestibular disorder, including probable labyrinthitis versus benign paroxysmal positional vertigo.  All relevant documents should be made available to and reviewed by the examiner.  In the examination report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the current peripheral vestibular disorder, diagnosed in October 2010 as ataxia, had its onset during service or was otherwise causally or etiologically related to service?  If so, specify the diagnosis. 

In rendering the medical opinion, the examiner should address the significance of the onset of symptoms of vertigo and dysequilibrium in June 1998, and post-service treatment records showing a normal magnetic resonance imaging (MRI) of the brain in July 2008, and diagnosis of ataxia in October 2010.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

3.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


